Order entered April 28, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00079-CV

                               AD VILLARAI, LLC, Appellant

                                             V.

                                  CHAN IL PAK, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-13976

                                         ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY appellant’s motion to review trial court’s failure to require supersedeas bond.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE